Name: Regulation (EC) No 592/2008 of the European Parliament and of the Council of 17 June 2008 amending Council Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (Text with EEA relevance)
 Type: Regulation
 Subject Matter: labour market;  social affairs;  employment;  economic geography;  social protection
 Date Published: nan

 4.7.2008 EN Official Journal of the European Union L 177/1 REGULATION (EC) No 592/2008 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 June 2008 amending Council Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 308 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) To take account of legislative changes in certain Member States, certain annexes to Council Regulation (EEC) No 1408/71 (3) need to be adapted. (2) Regulation (EEC) No 1408/71 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Annexes I, II, IIa, III, IV, VI and VIII to Regulation (EEC) No 1408/71 shall be amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 17 June 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. LENARÃ IÃ  (1) Opinion of 25 October 2007 (OJ C 44, 16.2.2008, p. 106). (2) Opinion of the European Parliament of 15 January 2008 (not yet published in the Official Journal) and Council Decision of 14 May 2008. (3) OJ L 149, 5.7.1971, p. 2. Regulation as last amended by Regulation (EC) No 1992/2006 (OJ L 392, 30.12.2006, p. 1). ANNEX The Annexes to Regulation (EEC) No 1408/71 are amended as follows: 1. Annex I is amended as follows: (a) in part I, under the heading J. IRELAND, the text is replaced by the following: 1. Any person who is compulsorily or voluntarily insured pursuant to the provisions of Sections 12, 24 and 70 of the Social Welfare Consolidation Act 2005 shall be considered an employed person within the meaning of Article 1(a)(ii) of the Regulation. 2. Any person who is compulsorily or voluntarily insured pursuant to the provisions of Sections 20 and 24 of the Social Welfare Consolidation Act 2005 shall be considered a self-employed person within the meaning of Article 1(a)(ii) of the Regulation.; (b) part II is amended as follows: (i) under the heading J. IRELAND, the text is replaced by the following: In order to determine the right to benefits in kind for sickness and maternity in application of the Regulation, the term member of the family  shall mean any person considered as being a dependent of an employed person or of a self-employed person for the application of the Health Acts 1947 to 2004.; (ii) under the heading P. HUNGARY, the text is replaced by the following: For the purpose of determining entitlement to benefits in kind pursuant to the provisions of Chapter 1 of Title III of the Regulation, member of the family  shall mean a spouse or dependent child as defined by Article 685(b) of the Civil Code.; 2. Annex II is amended as follows: (a) in part I, under the heading I. FRANCE, the text is replaced by the following: Supplementary benefit schemes for self-employed persons in craft trades, industrial or commercial occupations or the liberal professions, supplementary old-age insurance schemes for self-employed persons in the liberal professions, supplementary insurance schemes for self-employed persons in the liberal professions covering invalidity or death, and supplementary old-age benefit schemes for contracted medical practitioners and auxiliaries, as referred to respectively in Articles L.615-20, L.644-1, L.644-2, L.645-1 and L.723-14 of the Social Security Code.; (b) in part II, under the heading T. POLAND, the text is replaced by the following: Single-payment birth grant (Family Benefits Act).; 3. in Annex IIa, under the heading J. IRELAND, the text is replaced by the following: (a) Jobseeker's allowance (Social Welfare Consolidation Act 2005, Part 3, Chapter 2); (b) State pension (non-contributory) (Social Welfare Consolidation Act 2005, Part 3, Chapter 4); (c) Widow's (non-contributory) pension and widower's (non-contributory) pension (Social Welfare Consolidation Act 2005, Part 3, Chapter 6); (d) Disability allowance (Social Welfare Consolidation Act 2005, Part 3, Chapter 10); (e) Mobility allowance (Health Act 1970, Section 61); (f) Blind pension (Social Welfare Consolidation Act 2005, Part 3, Chapter 5).; 4. Annex III, part A, is amended as follows: (a) in point 16, under the heading GERMANY-HUNGARY, the text is replaced by the following: (a) Article 40(1)(b) of the Convention on Social Security of 2 May 1998; (b) point 16 of the Closing Protocol to the said Convention.; (b) in point 28, under the heading HUNGARY-AUSTRIA, the text is replaced by the following: Article 36(3) of the Convention on Social Security of 31 March 1999.; 5. Annex IV is amended as follows: (a) part A is amended as follows: (i) under the heading J. IRELAND, the text is replaced by the following: Part 2, Chapter 17, of the Social Welfare Consolidation Act 2005.; (ii) under the heading R. NETHERLANDS, the following point is added: (c) de Wet werk en inkomen naar arbeidsvermogen (the Work and Income according to Labour Capacity Act) (WIA) of 10 November 2005.; (b) part C is amended as follows: (i) under the heading P. HUNGARY, the text is replaced by the following: None.; (ii) under the heading S. AUSTRIA, the text is replaced by the following: 1. All applications for benefit under the Allgemeines Sozialversicherungsgesetz (Act on General Social Security) (ASVG), the Gewerbliches Sozialversicherungsgesetz (Act on Social Security for Persons Engaged in Industry) (GSVG) and the Bauern-Sozialversicherungsgesetz (Act on Social Security for Farmers) (BSVG), in so far as Articles 46b and 46c of the Regulation do not apply. 2. All applications for the following benefits on the basis of a pension account under the Allgemeines Pensionsgesetz (Act on the General Pensions) (APG), in so far as Articles 46b and 46c of the Regulation do not apply: (a) old-age pensions; (b) invalidity pensions; (c) survivors' pensions, save that no increase of benefit is to be calculated on the basis of additional insurance months under Article 7(2) of the APG.; 6. Annex VI is amended as follows: (a) under the heading D. DENMARK, the text is amended as follows: (i) in point 6, the words of 20 December 1989 are deleted; (ii) point 11 is replaced by the following: 11. The intermediate benefit paid to unemployed persons who have benefited from the flexjob  scheme (ledighedsydelse) (pursuant to the Active Social Policy Act) comes under Title III, Chapter 6 (unemployment benefits). As far as unemployed persons going to another Member State are concerned, the provisions of Articles 69 and 71 of the Regulation apply when the Member State concerned has similar schemes for the same category of persons.; (b) under the heading R. NETHERLANDS, the text is amended as follows: (i) point 1(a)(ii) is replaced by the following: (ii) in so far as they are not already included under point (i), members of the family of active military personnel who are living in another Member State and persons who are resident in another Member State and who under the Regulation are entitled to health care in their state of residence, the costs being borne by the Netherlands.; (ii) point 1(c) is replaced by the following: (c) The provisions of the Zorgverzekeringswet (Health Care Insurance Act) and the Algemene Wet Bijzondere Ziektekosten (General Act on Exceptional Medical Expenses) concerning liability for the payment of contributions shall apply to the persons referred to in point (a) and the members of their families. In respect of family members, the contributions shall be levied on the person from whom the right to health care is derived with the exception of the members of the family of military personnel living in another Member State, on whom they shall be levied directly.; (iii) point 4 is replaced by the following: 4. Application of the Dutch laws relating to incapacity for work (a) Any employed or self-employed person who is no longer insured under the Algemene arbeidsongeschiktheidswet (General Disability Act) (AAW) of 11 December 1975, the Wet arbeidsongeschiktheidsverzekering zelfstandigen (Self-employed Persons Disablement Benefits Act) (WAZ) of 24 April 1997, the Wet op de arbeidsongeschiktheidsverzekering (Disability Insurance Act) (WAO) of 18 February 1966 or the Wet werk en inkomen naar arbeidsvermogen (Work and Income according to Labour Capacity Act) (WIA) of 10 November 2005 is considered to be so when the risk materialises, for the purposes of the application of the provisions of Chapter 3 of Title III of the Regulation, if that person is insured under the legislation of another Member State for the same risk or, failing that, if a benefit is due for the same risk in pursuance of the legislation of another Member State. The latter condition shall be considered to be fulfilled, however, in the case referred to in Article 48(1). (b) If, pursuant to point (a), the person concerned is entitled to a Dutch invalidity benefit, such benefit shall be paid in accordance with the rules laid down in Article 46(2) of the Regulation: (i) in accordance with the provisions laid down in the WAO if, prior to the occurrence of the incapacity for work, the person concerned was last engaged in work as an employed person within the meaning of Article 1(a) of the Regulation, if the incapacity for work occurred before 1 January 2004; if the incapacity for work occurred on or after 1 January 2004, the amount of the benefit is calculated on the basis of the WIA; (ii) in accordance with the provisions laid down in the WAZ if, prior to the occurrence of the incapacity for work, the person concerned was last engaged in work in a capacity other than that of an employed person within the meaning of Article 1(a) of the Regulation. (c) For the calculation of the benefits paid in accordance with the WAO, the WIA or the WAZ, the Dutch institutions shall take account of:  periods of paid employment and periods treated as such completed in the Netherlands before 1 July 1967,  periods of insurance completed under the WAO,  periods of insurance completed by the person concerned after the age of 15 years under the AAW in so far as these do not coincide with the periods of insurance completed under the WAO,  periods of insurance completed in accordance with the WAZ,  periods of insurance completed in accordance with the WIA. (d) In the calculation of the Dutch invalidity benefit pursuant to Article 40(1) of the Regulation, the Dutch institutions do not take into account any supplements granted under the provisions of the Law on Supplements. The right to the supplement and the amount thereof are calculated only on the basis of the Law on Supplements.; (c) under the heading S. AUSTRIA, the following point is added: 10. To calculate the theoretical amount in respect of benefits based on a pension account under the Allgemeines Pensionsgesetz (Act on the General Pensions) (APG) for the purposes of Article 46(2)(a) of the Regulation, the competent institution takes into account, for each insurance month completed under other Member States' legislation, that portion of the total credit determined in accordance with the APG on the reference date which corresponds to the quotient of the total credit and the number of insurance months on which the total credit is based.; 7. in Annex VIII, under the heading J. IRELAND, the text is replaced by the following: Child benefit, guardian's payment (contributory) and increases of widow's (contributory) pension and widower's (contributory) pension payable in respect of children eligible under the Social Welfare Consolidation Act 2005 and subsequent amending legislation..